 



Exhibit 10.11
ZIPREALTY, INC.
DIRECTOR COMPENSATION POLICY
          Non-employee directors of ZipRealty, Inc. (the “Company”) shall
receive the following compensation for their service as a member of the Board of
Directors (the “Board”) of the Company, commencing upon the effective date of
the first registration statement that is filed by the Company and declared
effective pursuant to Section 12(g) of the Securities Exchange Act of 1934, as
amended, with respect to the Company’s common stock:
Initial Option Grant for New Board Members
          Pursuant to the Company’s 2004 Equity Incentive Plan, an automatic
grant of an option to purchase 16,666 shares of common stock of the Company (an
“Initial Option”) shall be granted on or about the date such non-employee
director first becomes a member of the Board, at an exercise price equal to the
fair market value of the common stock on the date of grant. The Initial Option
is subject to vesting over a period of three years in equal annual installments
commencing on the date of grant, subject to the non-employee director’s
continued service to the Company through the vesting dates. An employee director
who ceases to be an employee, but who remains a director, will not receive an
Initial Option.
Annual Option Grant for Continuing Board Members
          Pursuant to the Company’s 2004 Equity Incentive Plan, an automatic
annual grant of an option to purchase 6,666 shares of common stock of the
Company (an “Annual Option”) shall be granted to continuing non-employee
directors on the date of each Company annual meeting of stockholders, beginning
in 2005, at an exercise price equal to the fair market value of the common stock
on the date of grant. The Annual Option for continuing Board members vests in
full on the earlier of (i) the first anniversary of the date of grant or
(ii) the Company’s next annual meeting of stockholders at which directors are
elected, subject to the non-employee director’s continued service to the Company
through the vesting date. A non-employee director will receive an Annual Option
only if he or she has served on the Board for at least the preceding six
(6) months.
Annual Cash Compensation
Annual Retainer
          Each non-employee director shall be entitled to an annual cash
retainer in the amount of $7,500 (the “Annual Retainer”). The Company shall pay
such retainer on a quarterly basis, subject to the non-employee director’s
continued service to the Company as a non-employee director on each such date.
Additional Retainer for Board Committee Chairpersons
     In addition to the Annual Retainer, a non-employee director who serves as
the Chairperson of a Board committee shall be entitled to the following annual
cash retainer: (a) $10,000 for the Chairperson of the Audit Committee; (b)
$5,000 for the Chairperson of the Compensation Committee; and (c) $5,000 for the
Chairperson of the Corporate Governance and Nominating Committee. The Company
shall pay the applicable retainer on a quarterly basis, subject to the
non-employee director’s continued service to the Company as Chairperson of the
applicable Board committee on each such date.
Additional Retainer for Board Committee Members
     In addition to the Annual Retainer, a non-employee director who serves as a
member, but not the Chairperson, of a Board committee shall be entitled to an
annual cash retainer of $2,500 for such committee membership. The Company shall
pay the applicable retainer on a quarterly basis, subject to the non-employee
director’s continued service to the Company as a member of the applicable Board
committee on each such date.
Provisions Applicable to All Non-Employee Director Equity Compensation Grants
          Each Initial Option and Annual Option shall be subject to the terms
and conditions of the Company’s 2004 Equity Incentive Plan and the terms of the
Stock Option Agreement issued thereunder. The descriptions of these grants set
forth above are qualified in their entirety by reference to the 2004 Equity
Incentive Plan and the applicable Stock Option Agreement issued thereunder.
Adopted June 18, 2004
Revised July 26, 2005

 